                  Case 20-11570-LSS            Doc 137        Filed 07/07/20        Page 1 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                §
    In re:                                                      §      Chapter 11
                                                                §
    PYXUS INTERNATIONAL, INC., et al., 1                        §      Case No. 20-11570 (LSS)
                                                                §
                                      Debtors.                  §      (Jointly Administered)
                                                                §

                                         AFFIDAVIT OF SERVICE

        I, Asir U. Ashraf, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

         On June 26, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A:

      •      Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of
             Simpson Thacher & Bartlett LLP as Counsel to the Debtors Effective as of the Petition
             Date [Docket No. 113]

      •      Debtors' Application for an Order Authorizing the Retention and Employment of Young
             Conway Stargatt & Taylor, LLP as Co-Counsel to the Debtors, Effective as of the Petition
             Date [Docket No. 114]

      •      Debtors’ Application for an Order Authorizing the Employment and Retention of Prime
             Clerk LLC as Administrative Advisor Effective as of the Petition Date [Docket No. 115]

      •      Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of
             Robinson, Bradshaw & Hinson, P.A. as Special Corporate Counsel, Effective as of the
             Petition Date [Docket No. 116]

      •      Debtors’ Application for an Order Authorizing the Employment and Retention of RPA
             Asset Management Services as Financial Advisors to the Debtors, Effective as of the
             Petition Date [Docket No. 118]




1
      The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
      identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance
      One North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603).
      The Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
             Case 20-11570-LSS        Doc 137      Filed 07/07/20     Page 2 of 10




   •   Debtors' Application for an Order (I) Authorizing the Retention and Employment of Lazard
       Freres & Co. LLC as Investment Banker to the Debtors, Effective as of the Petition Date,
       and (II) Waiving Certain Information Requirements of Local Rule 2016-2
       [Docket No. 119]


Dated: July 7, 2020

                                                                    /s/ Asir U. Ashraf
                                                                    Asir U. Ashraf

State of New York
County of New York



Subscribed and sworn to (or affirmed) before me on July 7, 2020, by Asir U. Ashraf, proved to me
on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                               2
                                                                                         SRF 43561
Case 20-11570-LSS   Doc 137   Filed 07/07/20   Page 3 of 10




                       Exhibit A
                                                             Case 20-11570-LSS                    Doc 137             Filed 07/07/20             Page 4 of 10
                                                                                                           Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                   Served as set forth below


                              DESCRIPTION                                NAME                                              ADDRESS                                              EMAIL           METHOD OF SERVICE
                                                                                                1310 G ST., NW
                                                         ALCOHOL AND TOBACCO TAX AND TRADE      BOX 12
ALCOHOL AND TOBACCO TAX AND TRADE BUREAU                 BUREAU                                 WASHINGTON DC 20005                                                                           First Class Mail
COUNSEL TO DZ BANK AG DEUTSCHE ZENTRAL                                                          ATTN: BENJAMIN MINTZ, HENRY G. MORRIELLO                  Benjamin.Mintz@arnoldporter.com
GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN NEW YORK                                                 250 WEST 55TH STREET
BRANCH AND AUTOBAHN FUNDING COMPANY LLC                  ARNOLD & PORTER                        NEW YORK NY 10019-9710                                    Harold.Morriello@arnoldporter.com   First Class Mail and Email
                                                                                                ATTN: KANDY WILLIAMS
                                                         BANK OF NEW YORK MELLON TRUST          10161 CENTURION PARKWAY NORTH, 2ND FLOOR
FIRST LIEN NOTES - TRUSTEE                               COMPANY, N.A.                          JACKSONVILLE FL 32256                                     kandy.williams@bnymellon.com        First Class Mail and Email
COUNSEL TO THE AD HOC COMMITTEE OF CERTAIN RETIREE
EXECUTIVES AND SURVIVING SPOUSES THEREOF OF PYXUS                                               ATTN: GREGORY W. WERKHEISER, NOELLE B. TORRICE            gwerkheiser@beneschlaw.com
INTERNATIONAL, INC., AND CERTAIN AFFILIATED AND          BENESCH, FRIEDLANDER, COPLAN &         1313 N. MARKET STREET, SUITE 1201
PREDECESSOR ENTITIES                                     ARONOFF LLP                            WILMINGTON DE 19801                                       ntorrice@beneschlaw.com             First Class Mail and Email
                                                                                                AMBER WALSH
                                                                                                SUITE 300 1255 CRESCENT GREEN
TOP 30 LARGEST UNSECURED CREDITORS                       BLUEALLY TECHNOLOGY SOLUTIONS LLC      CARY NC 27518                                             awalsh@blueally.com                 First Class Mail and Email
                                                                                                ATTN: LIZ GREENE
                                                                                                1405 HIGHWAY 136 WEST
TOP 30 LARGEST UNSECURED CREDITORS                       BRENNTAG MID-SOUTH INC.                HENDERSON KY 42420                                        lgreene@brenntag.com                First Class Mail and Email
                                                                                                ATTN: KATE BUTKINS
                                                                                                235 PINE STREET, SUITE 2300
TOP 30 LARGEST UNSECURED CREDITORS                       CARDNO CHEMRISK LLC                    SAN FRANCISCO CA 94104                                    Kate.butkins@cardno.com             First Class Mail and Email
                                                                                                ATTN: BRAD WELCH
                                                                                                112 FRANKLIN PARK DRIVE
TOP 30 LARGEST UNSECURED CREDITORS                       CAROLINA COASTAL SUPPLY LLC            YOUNGSVILLE NC 27596                                                                          First Class Mail
                                                                                                ATTN: CHEBROLU NARENDRANATH
                                                                                                4TH LINE RAJENDRA NAGAR
TOP 30 LARGEST UNSECURED CREDITORS                       CHEBROLU NARENDRANATH                  GUNTUR 522006 INDIA                                       narendra@deltaintech.com            First Class Mail and Email
                                                                                                ATTN: ROBERT E NIES
                                                                                                ONE BOLAND DRIVE
ATTORNEYS FOR INTERNATIONAL FIDELITY INSURANCE COMPANY   CHIESA SHAHINIAN & GIANTOMASI PC       WEST ORANGE NJ 07052                                      rnies@csglaw.com                    First Class Mail and Email
                                                                                                ATTN: WEI YI
                                                                                                350 SOUTH FUYUAN ROAD
TOP 30 LARGEST UNSECURED CREDITORS                       CHINA TOBACCO GUIZHOU                  GUIYANG CHINA                                             wyconni@126.com                     First Class Mail and Email
                                                                                                MR. DAI CHAO
                                                         CHINA TOBACCO HUNAN IMPORT AND         17 18F PRIDE TOWER 1 HUAISHU JIE S
TOP 30 LARGEST UNSECURED CREDITORS                       EXPORT                                 CHANGSHA 410 007 China                                    daic0495@163.com                    First Class Mail and Email
                                                                                                ATTN: JIANG NAN
                                                                                                19F GREENFIELD TOWER CONCORDIA,
TOP 30 LARGEST UNSECURED CREDITORS                       CHINA TOBACCO INTERNATIONAL (HK)       HONG KONG CHINA                                           jiangn@ctihk.com.hk                 First Class Mail and Email
                                                                                                ATTN: HE JIE
                                                                                                35 YUANTONG STREET
TOP 30 LARGEST UNSECURED CREDITORS                       CHINA TOBACCO YUNNAN                   KUNMING CHINA                                             hej@ctyiec.cn                       First Class Mail and Email
                                                                                                ATTN: STEVE LENDARD
                                                                                                225 W. WASHINGTON ST. 9TH FLOOR
CORTLAND CAPITAL MARKET SERVICES LLC                     CORTLAND CAPITAL MARKET SERVICES LLC   CHICAGO IL 60606                                          legal@cortlandglobal.com            First Class Mail and Email
                                                                                                ATTN: BANKRUPTCY DEPARTMENT
                                                                                                CARVEL STATE OFFICE BUILDING
                                                                                                820 N. FRENCH STREET, 6TH FLOOR                           attorney.general@state.de.us
DELAWARE STATE ATTORNEY GENERAL                          DELAWARE ATTORNEY GENERAL              WILMINGTON DE 19801                                       attorney.general@delaware.gov       First Class Mail and Email




          In re Pyxus International, Inc., et al.
          Case No. 20-11570 (LSS)                                                                           Page 1 of 7
                                                           Case 20-11570-LSS                   Doc 137             Filed 07/07/20          Page 5 of 10
                                                                                                        Exhibit A
                                                                                                  Core/2002 Service List
                                                                                                Served as set forth below


                                 DESCRIPTION                            NAME                                              ADDRESS                                         EMAIL              METHOD OF SERVICE
                                                                                             ATTN: CHRISTINA ROJAS, BANKRUPTCY ADMINISTRATOR
                                                                                             820 N. FRENCH STREET, 8TH FLOOR
DELAWARE DIVISION OF REVENUE                           DELAWARE DIVISION OF REVENUE          WILMINGTON DE 19801                                    FASNotify@state.de.us                  First Class Mail and Email
                                                                                             ATTN: OFFICER, MANAGING AGENT, OR GENERAL AGENT
                                                                                             820 SILVER LAKE BOULVEARD, SUITE 100
DELAWARE STATE TREASURY                                DELAWARE STATE TREASURY               DOVER DE 19904                                         statetreasurer@state.de.us             First Class Mail and Email
                                                                                             ATTN: CHEBROLU NARENDRANATH
                                                                                             4TH LINE RAJENDRA NAGAR
                                                                                             DELTA TECHNOLOGY SERVICES
TOP 30 LARGEST UNSECURED CREDITORS                     DELTA TECHNOLOGY SERVICES             GUNTUR 522006 INDIA                                    narendra@deltaintech.com               First Class Mail and Email
                                                                                             ATTN: YUMI OKABE AND FRANK FAZIO
                                                                                             60 WALL STREET, 2ND FLOOR                              yumi.okabe@db.com
ABL AGENT                                              DEUTSCHE BANK SECURITIES              NEW YORK NY 10005                                      frank.fazio@db.com                     First Class Mail and Email
                                                                                             NICHOLA BELL
                                                                                             5022 GATEAWAY PARKWAY
ABL AGENT                                              DEUTSCHE BANK SECURITIES              JACKSONVILLE FL 32256                                  nichola.bell@db.com                    First Class Mail and Email
                                                                                             1000 CLASSIC ROAD
TOP 30 LARGEST UNSECURED CREDITORS                     ELECTRIC SUPPLY & EQUIPMENT COMPANY   APEX NC 27539                                          ar@ese-co.com                          First Class Mail and Email
COUNSEL TO THE AD HOC COMMITTEE OF CERTAIN RETIREE
EXECUTIVES AND SURVIVING SPOUSES THEREOF OF PYXUS                                            ATTN: PAMELA W. MCAFEE
INTERNATIONAL, INC., AND CERTAIN AFFILIATED AND                                              4131 PARKLAKE AVENUE, SUITE 400
PREDECESSOR ENTITIES                                   ELLIS & WINTERS LLP                   RALEIGH NC 27612                                       pam.mcafee@elliswinters.com            First Class Mail and Email
                                                                                             ATTN: THOMAS A. PITTA
                                                                                             120 BROADWAY
                                                                                             32ND FLOOR
1L TRUSTEE                                             EMMET, MARVIN & MARTIN LLP            NEW YORK NY 10271                                      tpitta@emmetmarvin.com                 First Class Mail and Email
                                                                                             600 PENNSYLVANIA AVENUE, NW
FEDERAL TRADE COMMISSION                               FEDERAL TRADE COMMISSION              WASHINGTON DC 20580                                                                           First Class Mail
                                                                                             10903 NEW HAMPSHIRE AVE
FOOD AND DRUG ADMINISTRATION                           FOOD AND DRUG ADMINISTRATION          SILVER SPRING MD 20993-0002                            TobaccoIndustryQuestions@fda.hhs.gov   First Class Mail and Email
                                                                                             ATTN: JASON KWOK
                                                                                             UNIT 12-13, 20/F., NORTH TOWER
TOP 30 LARGEST UNSECURED CREDITORS                     HANCHEN TOBACCO (HONG KONG) LTD       KOWLOON CHINA                                          jason@hanchentobacco.com               First Class Mail and Email
                                                                                             FERNANDO NERO
                                                                                             2800 CHARLES CITY RD
TOP 30 LARGEST UNSECURED CREDITORS                     HAUNI RICHMOND INC                    RICHMOND VA 23231                                      fernando.nero@hauni.com                First Class Mail and Email
                                                                                             ATTN: DANIEL K HOGAN & GARVAN F MCDANIEL
                                                                                             1311 DELAWARE AVE
                                                                                             SUITE 1                                                dkhogan@dkhogan.com
COUNSEL TO GREGORY POOLE EQUIPMENT COMPANY             HOGAN & MCDANIEL                      WILMINGTON DE 19801                                    gfmcdaniel@dkhogan.com                 First Class Mail and Email
                                                                                             CENTRALIZED INSOLVENCY OPERATION
                                                                                             2970 MARKET STREET
                                                                                             MAIL STOP 5-Q30.133
IRS INSOLVENCY SECTION                                 INTERNAL REVENUE SERVICE              PHILADELPHIA PA 19104-5016                                                                    First Class Mail
                                                                                             CENTRALIZED INSOLVENCY OPERATION
                                                                                             P.O. BOX 7346
IRS INSOLVENCY SECTION                                 INTERNAL REVENUE SERVICE              PHILADELPHIA PA 19101-7346                                                                    First Class Mail
                                                                                             ATTN: JOHN FOTHERINGHAM
                                                                                             RUE KAZEM RADJAVI 8
TOP 30 LARGEST UNSECURED CREDITORS                     JT INTERNATIONAL SA                   GENEVA 1202 SWITZERLAND                                john.fotheringham@jti.com              First Class Mail and Email




             In re Pyxus International, Inc., et al.
             Case No. 20-11570 (LSS)                                                                     Page 2 of 7
                                                                    Case 20-11570-LSS                     Doc 137              Filed 07/07/20           Page 6 of 10
                                                                                                                    Exhibit A
                                                                                                              Core/2002 Service List
                                                                                                            Served as set forth below


                               DESCRIPTION                                       NAME                                               ADDRESS                                                EMAIL           METHOD OF SERVICE
                                                                                                        ATTN: WING CHUNG
                                                                                                        5/26 - 29 SALDAENG
TOP 30 LARGEST UNSECURED CREDITORS                              JV ADAMS THAI ROYALITIES                BANGKOK 10500 THAILAND                                        wfc@adamsint.com                   First Class Mail and Email
                                                                                                        ATTN: KERMIT WHITE
                                                                                                        4206 WILLIAMSON ROAD,
TOP 30 LARGEST UNSECURED CREDITORS                              KAMAN INDUSTRIAL TECHNOLOGIES           WILSON NC 27893                                               Kermit.White@kaman.com             First Class Mail and Email

COUNSEL TO FOR WILMINGTON TRUST, NATIONAL ASSOCIATION                                                   ATTN: TODD C. MEYERS, ESQ.
IN ITS CAPACITY AS INDENTURE TRUSTEE FOR THE 9.875% SENIOR                                              1100 PEACHTREE STREET NE, SUITE 2800
SECURED SECOND LIEN NOTES DUE 2021                              KILPATRICK TOWNSEND & STOCKTON LLP      ATLANTA GA 30309-4528                                         TMEYERS@KILPATRICKTOWNSEND.COM     First Class Mail and Email

COUNSEL TO FOR WILMINGTON TRUST, NATIONAL ASSOCIATION                                                   ATTN: TODD C. MEYERS, GIANFRANCO FINIZIO, KELLY E. MOYNIHAN   TMEYERS@KILPATRICKTOWNSEND.COM
IN ITS CAPACITY AS INDENTURE TRUSTEE FOR THE 9.875% SENIOR                                              1114 AVENUE OF THE AMERICAS                                   GFINIZIO@KILPATRICKTOWNSEND.COM
SECURED SECOND LIEN NOTES DUE 2021                              KILPATRICK TOWNSEND & STOCKTON LLP      NEW YORK NY 10036                                             KMOYNIHAN@KILPATRICKTOWNSEND.COM   First Class Mail and Email
                                                                                                        ATTN: MR. KWEON
                                                                                                        71 BEOTKKOT-GIL
                                                                                                        DAEDEOK-GU
TOP 30 LARGEST UNSECURED CREDITORS                              KT&G CORPORATION                        DAEJEON 306-712 SOUTH KOREA                                   youngktg@ktng.com                  First Class Mail and Email
                                                                                                        ATTN: MITCHELL NIDES
                                                                                                        847 NORTH HOLLYWOOD WAY, SUITE 103
TOP 30 LARGEST UNSECURED CREDITORS                              LA CLINICAL TRIALS LLC                  BURBANK CA 91505                                              mnides@laclinicaltrials.com        First Class Mail and Email

                                                                LOCAL NO. 270-T BAKERY, CONFECTIONERY,
LOCAL NO. 270-T BAKERY, CONFECTIONERY, TOBACCO WORKERS          TOBACCO WORKERS AND GRAIN MILLERS      2400 STANTONSBURG ROAD
AND GRAIN MILLERS INTERNAITONAL UNION (AFL-CIO-CLC)             INTERNAITONAL UNION (AFL-CIO-CLC)      WILSON NC 27893                                                fulk12@live.com                    First Class Mail and Email

                                                                LOCAL NO. 270-T BAKERY, CONFECTIONERY,
LOCAL NO. 270-T BAKERY, CONFECTIONERY, TOBACCO WORKERS          TOBACCO WORKERS AND GRAIN MILLERS      2400 STANTONSBURG ROAD
AND GRAIN MILLERS INTERNAITONAL UNION (AFL-CIO-CLC)             INTERNAITONAL UNION (AFL-CIO-CLC)      WILSON NC 27893                                                ttaylor@aointl.com                 First Class Mail and Email

                                                                LOCAL NO. 270-T BAKERY, CONFECTIONERY, ATTN: RANDY W. FULK, BCTGM INTERNATIONAL REPRESENTATIVE
LOCAL NO. 270-T BAKERY, CONFECTIONERY, TOBACCO WORKERS          TOBACCO WORKERS AND GRAIN MILLERS      2400 STANTONSBURG ROAD
AND GRAIN MILLERS INTERNAITONAL UNION (AFL-CIO-CLC)             INTERNAITONAL UNION (AFL-CIO-CLC)      WILSON NC 27893                                                fulk12@live.com                    First Class Mail and Email

                                                                LOCAL NO. 270-T BAKERY, CONFECTIONERY, ATTN: TRACY TAYLOR, UNION PRESIDENT
LOCAL NO. 270-T BAKERY, CONFECTIONERY, TOBACCO WORKERS          TOBACCO WORKERS AND GRAIN MILLERS      2400 STANTONSBURG ROAD
AND GRAIN MILLERS INTERNAITONAL UNION (AFL-CIO-CLC)             INTERNAITONAL UNION (AFL-CIO-CLC)      WILSON NC 27893                                                ttaylor@aointl.com                 First Class Mail and Email
                                                                                                       Attn: Joaquin M. C de Baca, Youmi Kim
Counsel to Eastern and Southern African Trade and Development                                          1221 Avenue of the Americas                                    jcdebaca@mayerbrown.com
Bank                                                            MAYER BROWN LLP                        New York NY 10020                                              ykim@mayerbrown.com                First Class Mail and Email
                                                                                                       ATTN: RUDY MITCHELL
                                                                                                       1 PARK PLAZA SUITE 1000
TOP 30 LARGEST UNSECURED CREDITORS                              MONTROSE ENVIRONMENTAL GROUP INC       IRVINE CA 92614                                                rudy.mitchell@enthalpy.com         First Class Mail and Email

COUNSEL FOR WILMINGTON TRUST, NATIONAL ASSOCIATION IN                                                   ATTN: ERIC J. MONZO, BRYA M. KEILSON
ITS CAPACITY AS INDENTURE TRUSTEE FOR THE 9.875% SENIOR                                                 500 DELAWARE AVENUE, SUITE 1500                               emonzo@morrisjames.com
SECURED SECOND LIEN NOTES DUE 2021                              MORRIS JAMES LLP                        WILMINGTON DE 19801                                           bkeilson@morrisjames.com           First Class Mail and Email
                                                                                                        ATTN: DEREK C. ABBOTT, PAIGE N. TOPPER
                                                                                                        1201 NORTH MARKET STREET
COUNSEL TO AD HOC CROSSHOLDER GROUP, AND MORRIS,                                                        16TH FLOOR                                                    dabbott@mnat.com
NICHOLS, ARSHT & TUNNELL LLP                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP    WILMINGTON DE 19899-1347                                      ptopper@mnat.com                   First Class Mail and Email




           In re Pyxus International, Inc., et al.
           Case No. 20-11570 (LSS)                                                                                   Page 3 of 7
                                                                Case 20-11570-LSS                    Doc 137             Filed 07/07/20          Page 7 of 10
                                                                                                              Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                      Served as set forth below


                              DESCRIPTION                                   NAME                                              ADDRESS                                                   EMAIL      METHOD OF SERVICE
                                                                                                ATTN: DAVID BUCHBINDER
                                                                                                844 KING ST
                                                                                                STE 2207, LOCKBOX 35
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                  OFFICE OF THE UNITED STATES TRUSTEE WILMINGTON DE 19801                                               David.L.Buchbinder@usdoj.gov   First Class Mail and Email
                                                                                                ATTN: JAMES E. O'NEILL, BRADFORD J. SANDLER
                                                                                                919 NORTH MARKET STREET, 17TH FLOOR                               joneill@pszjlaw.com
PACHULSKI STANG ZIEHL & JONES, AD HOC GROUP OF FIRST LIEN                                       P.O. BOX 8705                                                     bsandler@pszjlaw.com
NOTEHOLDERS                                                 PACHULSKI STANG ZIEHL & JONES       WILMINGTON DE 19801                                               joneill@pszjlaw.com            First Class Mail and Email
                                                                                                P O BOX 105758
PENSION BENEFIT GUARANTY                                    PENSION BENEFIT GUARANTY            ATLANTA GA 30348-5758                                                                            First Class Mail
                                                                                                ATTN: LINWOOD SYKES
                                                                                                6601 W BROAD STREET
TOP 30 LARGEST UNSECURED CREDITORS                          PHILIP MORRIS USA INC.              RICHMOND VA 23230                                                 Linwood.L.Sykes@altria.com     First Class Mail and Email
                                                                                                ALI ADINARO
                                                                                                6277 HELSLEY ROAD
TOP 30 LARGEST UNSECURED CREDITORS                          POLYCHEM CORPORATION                MENTOR OH 44060                                                                                  First Class Mail
                                                                                                ALBY EDWARDS
                                                                                                PLOT NO W1 JUMEIRAH LAKE TOWERS
TOP 30 LARGEST UNSECURED CREDITORS                          PREMIUM TOBACCO INTERNATIONAL DMCC DUBAI UAE                                                          alby.edwards@UTS.co.ug         First Class Mail and Email
                                                                                                ATTN: TREY MEADOWS
                                                                                                25686 NETWORK PLACE
TOP 30 LARGEST UNSECURED CREDITORS                          QLIKTECH INC.                       CHICAGO IL 60673-1256                                             trey.meadows@qlik.com          First Class Mail and Email
                                                                                                ATTN: RUSSELL C. SILBERGLIED, TRAVIS J. CUOMO
COUNSEL TO DZ BANK AG DEUTSCHE ZENTRAL                                                          ONE RODNEY SQUARE                                                 silberglied@rlf.com
GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN NEW YORK                                                 920 NORTH KING STREET
BRANCH AND AUTOBAHN FUNDING COMPANY LLC                     RICHARDS LAYTON & FINGER            WILMINGTON DE 19801                                               cuomo@rlf.com                  First Class Mail and Email

                                                                                                 ATTN: ETHAN MINTZ, KIERAN KEAVENEY, JEFFREY SCHWENDEMAN          emintz@rpaadvisors.com
                                                                                                 45 EISENHOWER DRIVE                                              kkeaveney@rpaadvisors.com
FINANCIAL ADVISOR                                           RPA ADVISORS, LLC                    PARAMUS NJ 07652                                                 jschwendeman@rpaadvisors.com   Email
                                                                                                 ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR
                                                                                                 NEW YORK REGIONAL OFFICE
                                                                                                 200 VESEY STREET, SUITE 400
SECURITIES AND EXCHANGE COMMISSION                          SECURITIES AND EXCHANGE COMMISSION NEW YORK NY 10281-1022                                                                            First Class Mail
                                                                                                 SECRETARY OF THE TREASURY
                                                            SECURITIES AND EXCHANGE COMMISSION - 100 F STREET, NE
SECURITIES AND EXCHANGE COMMISSION                          HEADQUARTERS                         WASHINGTON DC 20549                                              secbankruptcy@sec.gov          First Class Mail and Email
                                                                                                 ATTN: HASAN ALDABAGH
                                                                                                 SABA ZREQ STREET
                                                                                                 EL-MAHMOUD BUILDING, 2ND FLOOR
TOP 30 LARGEST UNSECURED CREDITORS                          SEFCO FINANCE INC. SAL (OFFSHORE)    TRIPOLI LEBANON                                                                                 First Class Mail
                                                                                                 ATTN: SHAO YI
                                                                                                 9-10F., SCT CENTER
TOP 30 LARGEST UNSECURED CREDITORS                          SHENZHEN TOBACCO IMP/EXP CO LTD      SHENZHEN 51801 CHINA                                             110726887@gg.com               First Class Mail and Email
                                                                                                                                                                  squsba@stblaw.com
                                                                                                  ATTN: SANDEEP QUSBA; MICHAEL H. TORKIN; KATHRINE A. MCLENDON;   michael.torkin@stblaw.com
                                                                                                  NICHOLAS E. BAKER;                                              kmclendon@stblaw.com
                                                                                                  DANIEL L. BILLER; JAMIE J. FELL                                 nbaker@stblaw.com
PROPOSED CO-COUNSEL TO DEBTORS AND DEBTORS-IN-                                                    425 LEXINGTON AVENUE                                            daniel.biller@stblaw.com
POSSESSION                                                  SIMPSON THACHER & BARTLETT LLP        NEW YORK NY 10017                                               jamie.fell@stblaw.com          Email




          In re Pyxus International, Inc., et al.
          Case No. 20-11570 (LSS)                                                                              Page 4 of 7
                                                        Case 20-11570-LSS                    Doc 137             Filed 07/07/20     Page 8 of 10
                                                                                                      Exhibit A
                                                                                                Core/2002 Service List
                                                                                              Served as set forth below


                              DESCRIPTION                           NAME                                               ADDRESS                                    EMAIL             METHOD OF SERVICE
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           2005 N CENTRAL AVE
STATE OF ARIZONA ATTORNEY GENERAL                   STATE OF ARIZONA ATTORNEY GENERAL      PHOENIX AZ 85004-2926                             aginfo@azag.gov                      First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           323 CENTER ST.
STATE OF ARKANSAS ATTORNEY GENERAL                  STATE OF ARKANSAS ATTORNEY GENERAL     LITTLE ROCK AR 72201-2610                                                              First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           P.O. BOX 944255
STATE OF CALIFORNIA ATTORNEY GENERAL                STATE OF CALIFORNIA ATTORNEY GENERAL   SACRAMENTO CA 94244-2550                          bankruptcy@coag.gov                  First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           RALPH L. CARR COLORADO JUDICIAL CENTER
STATE OF COLORADO ATTORNEY GENERAL                  STATE OF COLORADO ATTORNEY GENERAL     DENVER CO 80203                                                                        First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                    STATE OF CONNECTICUT ATTORNEY          55 ELM ST.
STATE OF CONNECTICUT ATTORNEY GENERAL               GENERAL                                HARTFORD CT 06106                                 attorney.general@ct.gov              First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           THE CAPITOL, PL 01
STATE OF FLORIDA ATTORNEY GENERAL                   STATE OF FLORIDA ATTORNEY GENERAL      TALLAHASSEE FL 32399-1050                                                              First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           40 CAPITAL SQUARE, SW
STATE OF GEORGIA ATTORNEY GENERAL                   STATE OF GEORGIA ATTORNEY GENERAL      ATLANTA GA 30334-1300                                                                  First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           100 WEST RANDOLPH STREET
STATE OF ILLINOIS ATTORNEY GENERAL                  STATE OF ILLINOIS ATTORNEY GENERAL     CHICAGO IL 60601                                  webmaster@atg.state.il.us            First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           700 CAPITOL AVENUE, SUITE 118
STATE OF KENTUCKY ATTORNEY GENERAL                  STATE OF KENTUCKY ATTORNEY GENERAL     FRANKFORT KY 40601                                                                     First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                    STATE OF MASSACHUSETTS ATTORNEY        ONE ASHBURTON PLACE
STATE OF MASSACHUSETTS ATTORNEY GENERAL             GENERAL                                BOSTON MA 02108-1698                              ago@state.ma.us                      First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                                                           P.O. BOX 30212
STATE OF MICHIGAN ATTORNEY GENERAL                  STATE OF MICHIGAN ATTORNEY GENERAL     LANSING MI 48909-0212                             miag@michigan.gov                    First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           1400 BREMER TOWER
STATE OF MINNESOTA ATTORNEY GENERAL                 STATE OF MINNESOTA ATTORNEY GENERAL    ST. PAUL MN 55101-2131                                                                 First Class Mail
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           2115 STATE CAPITOL
STATE OF NEBRASKA ATTORNEY GENERAL                  STATE OF NEBRASKA ATTORNEY GENERAL     LINCOLN NE 68509-8920                             ago.info.help@nebraska.gov           First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           100 NORTH CARSON STREET
STATE OF NEVADA ATTORNEY GENERAL                    STATE OF NEVADA ATTORNEY GENERAL       CARSON CITY NV 89701                              AgInfo@ag.nv.gov                     First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           RJ HUGHES JUSTICE COMPLEX
                                                                                           P.O. BOX 080
STATE OF NEW JERSEY ATTORNEY GENERAL                STATE OF NEW JERSEY ATTORNEY GENERAL   TRENTON NJ 08625-0080                             askconsumeraffairs@lps.state.nj.us   First Class Mail and Email
                                                                                           ATTENTION BANKRUPTCY DEPT
                                                                                           THE CAPITOL
STATE OF NEW YORK ATTORNEY GENERAL                  STATE OF NEW YORK ATTORNEY GENERAL     ALBANY NY 12224-0341                                                                   First Class Mail




          In re Pyxus International, Inc., et al.
          Case No. 20-11570 (LSS)                                                                      Page 5 of 7
                                                             Case 20-11570-LSS                   Doc 137             Filed 07/07/20         Page 9 of 10
                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                  Served as set forth below


                              DESCRIPTION                                NAME                                              ADDRESS                                           EMAIL             METHOD OF SERVICE
                                                                                               ATTENTION BANKRUPTCY DEPT
                                                         STATE OF NORTH CAROLINA ATTORNEY      9001 MAIL SERVICE CENTER
STATE OF NORTH CAROLINA ATTORNEY GENERAL                 GENERAL                               RALEIGH NC 27699-9001                                                                         First Class Mail
                                                                                               ATTENTION BANKRUPTCY DEPT
                                                                                               313 NE 21ST STREET
STATE OF OKLAHOMA ATTORNEY GENERAL                       STATE OF OKLAHOMA ATTORNEY GENERAL    OKLAHOMA CITY OK 73105                                                                        First Class Mail
                                                                                               ATTENTION BANKRUPTCY DEPT
                                                         STATE OF PENNSYLVANIA ATTORNEY        STRAWBERRY SQUARE
STATE OF PENNSYLVANIA ATTORNEY GENERAL                   GENERAL                               HARRISBURG PA 17120                                                                           First Class Mail
                                                                                               ATTENTION BANKRUPTCY DEPT
                                                         STATE OF SOUTH CAROLINA ATTORNEY      P.O. BOX 11549
STATE OF SOUTH CAROLINA ATTORNEY GENERAL                 GENERAL                               COLUMBIA SC 29211-1549                                                                        First Class Mail
                                                                                               ATTENTION BANKRUPTCY DEPT
                                                                                               P.O. BOX 20207
STATE OF TENNESSEE ATTORNEY GENERAL                      STATE OF TENNESSEE ATTORNEY GENERAL   NASHVILLE TN 37202-0207                                  consumer.affairs@tn.gov              First Class Mail and Email
                                                                                               ATTENTION BANKRUPTCY DEPT
                                                                                               CAPITOL STATION
STATE OF TEXAS ATTORNEY GENERAL                          STATE OF TEXAS ATTORNEY GENERAL       AUSTIN TX 78711-2548                                     public.information@oag.state.tx.us   First Class Mail and Email
                                                                                               ATTENTION BANKRUPTCY DEPT
                                                                                               900 EAST MAIN STREET
STATE OF VIRGINIA ATTORNEY GENERAL                       STATE OF VIRGINIA ATTORNEY GENERAL    RICHMOND VA 23219                                                                             First Class Mail
                                                                                               ATTENTION BANKRUPTCY DEPT
                                                         STATE OF WASHINGTON ATTORNEY          1125 WASHINGTON ST. SE
STATE OF WASHINGTON ATTORNEY GENERAL                     GENERAL                               OLYMPIA WA 98504-0100                                                                         First Class Mail
                                                                                                                                                        khansen@stroock.com
                                                                                               ATTN: KRISTOPHER HANSEN, JONATHAN CANFIELD, MATTHEW G.   khansen@stroock.com
                                                                                               GAROFALO, JOANNE LAU                                     jcanfield@stroock.com
STROOCK & STROOCK & LAVAN LLP, AD HOC GROUP OF FIRST LEIN                                      180 MAIDEN LANE                                          mgarofalo@stroock.com
NOTEHOLDERS                                               STROOCK & STROOCK & LAVAN LLP        NEW YORK NY 10038                                        jlau@stroock.com                     First Class Mail and Email
                                                                                               ATTN: MARK HOVDE
                                                                                               2 RIGHTER PARKWAY
                                                                                               SUITE 205
TOP 30 LARGEST UNSECURED CREDITORS                       SYNCHROGENIX INFORMATION              WILMINGTON DE 19803                                      Mark.hovde@certara.com               First Class Mail and Email
                                                                                               DIVISION OF CORPORATIONS, FRANCHISE TAXES
                                                                                               P.O. BOX 898
THE DELAWARE DEPARTMENT OF STATE                         THE DELAWARE DEPARTMENT OF STATE      DOVER DE 19903                                           dosdoc_Ftax@state.de.us              First Class Mail and Email
                                                                                               ATTN: AYSE ADAMS
                                                                                               600 LIBERTY ROAD
TOP 30 LARGEST UNSECURED CREDITORS                       TOBACCO TECHNOLOGY, INC.              ELDERSBURG MD 21784                                      aadams@tobaccotech.com               First Class Mail and Email
                                                                                               ATTN: ZHAO FUYAN
                                                                                               NORTH NO 13 ROAD, BAN XANGHAI VILLA
                                                                                               LUANG
TOP 30 LARGEST UNSECURED CREDITORS                       TRUST TOBACCO INDUSTRY IMPORT         PRABANG 6000 LAOS                                        marketing_dpt@trustobacco.com        First Class Mail and Email
                                                                                               ATTN: DAVID C. WEISS
                                                                                               U.S. ATTORNEY'S OFFICE
                                                         UNITED STATES ATTORNEY FOR THE        1313 N MARKET STREET
UNITED STATES ATTORNEY FOR THE DISTRICT OF DELAWARE      DISTRICT OF DELAWARE                  WILMINGTON DE 19801                                      usade.ecfbankruptcy@usdoj.gov        First Class Mail and Email
                                                                                               ATTN: JOSHUA FELTMAN
                                                                                               51 WEST 52ND STREET
WACHTELL LIPTON ROSEN & KATZ                             WACHTELL LIPTON ROSEN & KATZ          NEW YORK NY 10019                                        jafeltman@WLRK.com                   First Class Mail and Email




          In re Pyxus International, Inc., et al.
          Case No. 20-11570 (LSS)                                                                          Page 6 of 7
                                                       Case 20-11570-LSS                       Doc 137            Filed 07/07/20              Page 10 of 10
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                 Served as set forth below


                              DESCRIPTION                            NAME                                                ADDRESS                                                      EMAIL                   METHOD OF SERVICE
                                                                                         Attn: Joshua A. Feltman, Angela K. Herring, Benjamin S. Arfa, Elyssa C.   JAFeltman@wlrk.com
                                                                                         Eisenberg                                                                 AKHerring@wlrk.com
                                                                                         51 West 52nd Street                                                       BSArfa@wlrk.com
COUNSEL TO AD HOC CROSSHOLDER GROUP                 WACHTELL, LIPTON, ROSEN & KATZ       New York NY 10019                                                         ECEisenberg@wlrk.com                     First Class Mail and Email
                                                                                         ATTN: SCOTT GREISSMAN AND ANDREW ZATZ
                                                                                         1221 AVENUE OF THE AMERICAS
WHITE & CASE LLP                                    WHITE & CASE LLP                     NEW YORK NY 10020                                                         azatz@whitecase.com                      First Class Mail and Email
                                                                                         ATTN: BOB KALBFELL
                                                                                         200 LIBERTY STREET
TOP 30 LARGEST UNSECURED CREDITORS                  WILLIS TOWERS WATSON NORTHEAST, INC. NEW YORK NY 10281                                                         robert.kalbfell@WillisTowersWatson.com   First Class Mail and Email
                                                                                         ONE M&T PLAZA
WILMINGTON TRUST                                    WILMINGTON TRUST                     BUFFALO NY 14240                                                                                                   First Class Mail
                                                                                         ATTN: NEDINE SUTTON
                                                                                         50 SOUTH SIXTH STREET, SUITE 1290
SECOND LIEN NOTES - TRUSTEE                         WILMINGTON TRUST, N.A.               MINNEAPOLIS MN 55402                                                      NSUTTON@WilmingtonTrust.com              First Class Mail and Email
                                                                                         CUSTOMER SERVICE
                                                                                         1800 HERRING AVE. E
TOP 30 LARGEST UNSECURED CREDITORS                  WILSON ENERGY                        WILSON NC 27893                                                           customerservice@wilsonnc.org             First Class Mail and Email
                                                                                         ATTN: PAULINE K. MORGAN, KARA HAMMOND COYLE, ASHLEY E. JACOBS,
                                                                                         ELIZABETH S. JUSTISON                                                     pmorgan@ycst.com
                                                                                         RODNEY SQUARE                                                             kcoyle@ycst.com
PROPOSED CO-COUNSEL TO DEBTORS AND DEBTORS-IN-                                           1000 NORTH KING STREET                                                    ajacobs@ycst.com
POSSESSION                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP WILMINGTON DE 19801                                                       ejustison@ycst.com                       Email




          In re Pyxus International, Inc., et al.
          Case No. 20-11570 (LSS)                                                                         Page 7 of 7
